Citation Nr: 1334068	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 10 percent from June 23, 1997, to March 7, 2011, and in excess of 20 percent thereafter for spondylosis, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2005 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2010, the Board remanded the issues considered herein for further development.

In February 2012, the RO issued a rating decision granting an increased evaluation of 20 percent for spondylosis, L5-S1, effective March 8, 2011.  This did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In its Written Brief Presentation, the Veteran's representative raised the issues of whether new and material evidence has been submitted to reopen the Veteran's claims seeking entitlement to service connection for hypertension, a heart disability, and gastroesophageal reflux disease.  None of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

REMAND

A.  Service Connection for Sleep Apnea

During the course of this appeal, the Veteran raised a claim seeking service connection for obesity, including as secondary to his service-connected acquired mental disorder associated with a concussion and headaches.  

A December 2008 VA treatment report notes that the Veteran had a long history of fatigue related to sleep apnea.  The VA physician then opined that the Veteran had gained weight secondary to his psychiatric disability and psychiatric medications, "with likely secondary onset of sleep apnea."  In the report of a March 2011 VA respiratory examination, the examiner opined that the Veteran's obesity was the likely cause of his sleep apnea. 

In light of the medical evidence linking the Veteran's sleep apnea to obesity, the Veteran's claim for service connection for obesity must be developed and adjudicated by the originating agency before the Board decides the sleep apnea issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

B.  Increased Evaluation for Spondylosis, L5-S1

During his April 2010 hearing before the Board, the Veteran testified that he experiences pain radiating from his spine down into his right buttock and his right leg.  He reported that this began two years earlier, occurs approximately 3 times per week, and lasts approximately 6 hours each time.  

In March 2011, the Veteran underwent a VA examination of the spine.  In reporting the findings from the physical examination of the spine, the VA examiner noted the Veteran's complaints of intermittent radiation of pain into the right leg, buttock, posterior thigh, lateral calf and into the right foot, which began about two years earlier.  Physical examination revealed findings of guarded movement due to pain, and, "* Limping gait reportedly due to: * back and pain down the right leg."  The report also notes tenderness in the lumbar area on the right side.  The VA examiner then concluded that the Veteran had subjective right lower extremity radiculopathy, with no objective evidence of disease for the symptom on the date of the examination.  The examiner further noted that there was insufficient medical evidence to support a valid diagnosis.  

When later asked to address whether the guarded movement exhibited by the Veteran during his March 2011 VA examination was severe enough to result in his abnormal gait, the VA examiner in a February 2012 addendum stated:

The guarding of the lumbar spine movement at least as likely as not caused the limping gait.  The exam mentioned "*Limping gait reportedly due to:* back and pain down the right leg."

Under these circumstances, it appears the examiner has offered somewhat conflicting information as to whether there are objective manifestations of the Veteran's reported pain radiating down into the lower extremity.  Specifically, it appears the examiner is citing the limping gait as an objective manifestation of the Veteran's radicular pain involving the right lower extremity. 

In addition, the VA examiner concluded the March 2011 examination of the spine with diagnoses of spondylosis, L5-S1 (service-connected condition); disc disease L3-4, noted on testing in 2006; disc disease L4-5, noted on testing in 2006; degenerative joint disease L4-5, noted on testing in 2007; and disc disease and degenerative joint disease L2-3, noted on testing in 2007.  Thus, the March 2011 examination report suggests that the additional low back disabilities which were diagnosed are not related to the Veteran's service-connected spondylosis, L5-S1.

Under these circumstances, the Board finds that a new examination is needed to ascertain the scope and severity of the Veteran's service-connected low back disability, including consideration of any neurological components.  In addition, given the passage of time in this case, along with the absence of treatment records from June 1997 to May 2004, further development to obtain any outstanding records pertinent to the claim should be undertaken. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Undertake any indicated development and then adjudicate the claim of entitlement to service connection for obesity, including as secondary to the Veteran's service-connected acquired mental disorder associated with concussion and headaches.  The Veteran must be informed of his appellate rights with respect to the decision. 

2.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any records pertaining to treatment of the Veteran's back from June 1997 to May 2004, and since January 2012.

3.  After completion of the foregoing, the Veteran must be afforded a VA examination to determine the scope and severity of his service-connected low back disability, currently classified as spondylosis, L5-S1.  The claims files and any pertinent records in Virtual VA that are not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should be requested to identify all low back pathology present and to state an opinion with respect to all such pathology, other than the service-connected spondylosis, L5-S1, whether there is a 50 percent or better probability that the pathology is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected low back disability.  

The RO or the AMC also should ensure that the examiner provides all information required for rating purposes, to include information required to rate any neurological impairment associated with the service-connected disability.  

The rationale for each opinion expressed must also be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

